Title: To George Washington from Major General Nathanael Greene, 8–12 March 1780
From: Greene, Nathanael
To: Washington, George


          
            [Morristown, 8–12 March 1780]
          
          Remarks on the Resolution of Congress of the 25th February 1780—requiring each State to furnish certain species of supplies for the support of the Army.
          The measure seems to be calculated, more for the convenience of each state, than for the accommodation of the service. The aggregate quantity ordered, tho’ far short of the demands of the army, is proportioned on the states, in such a manner, that it would be difficult, if not impossible, to draw it into use: and this

difficulty will increase, as the scene of action may change, from one extreme of the Continent to another.
          Land Transportation is such a heavy and expensive branch of business, that more regard should be paid to this subject, in the first purchase of all heavy articles, than even to the prices of the articles themselves—for were such to be given in some states, and to be transported to the place of consumption, at the expence of the Continent, the public had better purchase them at double the price, near the place of consumption.
          It is impossible to foresee what direction the war may take, or in what state the future operations may be; therefore I conceive it cannot be consistent, either with policy, or œconomy, to form great Magazines, especially of meat. It has been found by past experience, that great magazines, are objects of the Enemies attention, and must either be laid up in the very interior parts of the Country, which will greatly increase the expence of transportation, or there must be a sufficient force detached from the army to cover them—the latter divides the force, and cramps the operations of a Campaign.
          I believe it to be a much safer mode of the two, to depend, as far as possible, upon the resources of the Country, in the hands of the people, while the war is carried on upon the defensive plan, provided the influence of interest is properly aided by the powers of Government, for drawing forth such supplies as the emergencies of the service may require. I mean this in a more particular manner, to respect Forage, and Meat Magazines.
          With respect to forage, there can be no rule of proportion adhered to. the consumption must always be drawn, principally from the neighbourhood where the army operates, particularly of green and hay-forage. It is true that Grain may be brought from a great distance, and necessity obliges it; but the waste and expence of transportation, commonly costs the public twice as much as that which is purchased in the neighbourhood of Camp, at the most extravagant rate. The present mode, it appears to me, will be ultimately more expensive to the public, as well as infinitely more precarious, with respect to the supplies of the army.
          The politics of some of the states, for these two years past, have been leading to such restrictions, on the ways and means,

necessary for the subsistance, and movement of an army, that it has been with the utmost difficulty, as well as with an accumulation of expence, that it has been supported. And while this sentiment is cherished by the different Legislatures, the difficulty will increase, until the desire of accommodating military motions, to civil convenience, either disbands the army, or lays the necessity of exerting a greater military force, than is consistant with the Interest of the two.
          The principles of war, or the circumstances of an army, seem not to be perfectly understood by the different Legislatures. The Inhabitants of every Country, where the seat of war is, must be subject, from the nature of the service, to many calamities and losses. This is a tax which depends on time and chance, that the people must agree to pay for the common benefit resulting from a military force. To attempt to repair every one’s damages, would swell the expenditure beyond the wealth and resources of the most opulent states. And to lead the inhabitants into a belief, that there are wanton depredations committed on their property, which might be avoided by a proper application of the supplies provided by the different states—serves but to sour their tempers, without producing any possible advantage—or to oppose the power of the Magistrate to the necessities of an Army, only tend to increase the difficulty of the business, and to destroy that good understanding, which is essential for the advantage of both.
          The present System, if it may be called one, is too crude and undigested to be carried into execution. There is no particular mode recommended to the differnt states for furnishing their proportion of supplies. They are directed generally to furnish so much and at such places as your Excellency shall order within the state, but there is no plan of delivery, nor penalty on failure—the prices being fixed, and every state attentive to it’s own particular interest, they will wish to provide the articles at such seasons, as will be most favourable to the people; and as there is nothing ordered to the contrary, if we may judge by the past, of the future, this will be their policy: from which, your Excellency may easily conceive, that at some seasons, there will be a great redundency of articles, while at others, we are left quite destitute of support. There is no plan for furnishing the deficiency of supplies that may be required from particular

military movements; nor even for furnishing the common and ordinary demands of service, should they rise superior to the proportion fixed for each state to supply. On the contrary, some of the states are preparing prohibitary Laws against any other provision, than what is made, agreable to the requisition of Congress, tho’ the resources of those states might yield the support necessary for the emergencies of service. Will not this involve, in it’s consequences, the dissolution of the army, should the other states fail to procure their proportion of supplies, or the place of consumption be unfavourable for transporting the same seasonably for it’s relief?
          I observe the resolution of Congress directs the particular states to make their deposits of supplies, at such places as your Excellency shall order. But I see no plan, or mode to forward them from the place at which they are deposited, to the different branches of the army. Neither can I conceive, that one state will be willingly made Carriers of supplies furnished in another. From this source, there will arise numerous difficulties, delays and embarrassments to the service—not to say any thing worse.
          I apprehend the system, on its present footing, constituted merely on a state establishment, will be found to be too local for the support of the Army, and will multiply the Agents for the management of the business, instead of reducing them— as the Continent must have almost as many Agents for conveying the supplies for the Army from the different Magazines, as would be necessary to do the whole business—especially, if the places of deposit should be numerous, which I expect will be insisted upon for the convenience of the states.
          I foresee your Excellency will be involved in many disputes with the different states, as well on the places of deposits as the time for making the same. Each state will think it a hardship, if they have not the liberty of making the deposits favorable to their own interest, both as to time and place; and the difficulty of settling these points with them, will be in proportion as they shall adhere to their particular interests.
          I confess, I cannot foresee what plan your Excellency can adopt for directing the deposits, that will not involve either the State, or the Continent in very great additional expences.
          Suppose your Excellency should make your requisition to every state for their proportion of supplies, and the seat of war

should be confined to any one particular state, which from it’s position should be unfavorable for drawing support from the different states, of what use will the Magazines be, or in what way is the army to be supported? How will your Excellency regulate the proportion of Beef to be drove to the places of deposit? If it is killed, how is it to be transported to camp? And if it is kept alive how is it to be subsisted, and at whose expence?
          How are Magazines to be disposed of, that become useless from the change of the seat of war, and who are to appoint the Agents for taking charge of the Magazines, either for conveying them to camp, or for keeping them from plunder or waste?
          How is the business to be negociated between the state and the Continent with respect to the quantity and quality of each species directed to be deposited?
          All this business seems generally to be left to your Excellency’s arrangement. This will hold you responsible for the œconomy and order of the business; and not only for the œconomy and order, but if the plan is adopted by your approbation, it will hold you responsible for the support of the army.
          There may be many lurking principles, which are now not adverted to in the plan, which may be found to operate different in practice, from what is expected in theory. The plan appears to me to be fundamentally wrong in it’s first principles. The person who has a general superintendance of the business under the state establishment, Should also be a Continental Agent; and if possible, the interest of the two so coupled, that the aid of the state may be improved most to the advantage of the Continent. This person should have full liberty to draw forth such additional supplies from the State in which he acts, as the resources of the same will admit, and the emergencies of service may require. This Agent should be a[p]pointed by the Continent first, and then approved by the state, otherwise, He will be too local in his views to accommodate his conduct to the demands of the army. It is necessary also, that this person should have the confidence of the State, that it may give him such authority and support, as the duties of his Office may require in executing the same. I will venture to pronounce, that the plan will fail in execution, unless it is improved upon, in this way.
          From the present system, I can foresee many emoluments will

result to particular states, at the expence of the Continental interest; but as this is a matter out of my province to remark upon, I shall forbear.
          If I had time, I could descend to many particulars to point out the defects of the present scheme for supporting the Army; but I think enough has been said to shew that it is too crude at present to risque such important consequences, as depend on its execution.
          I do not mean to reject the plan altogether, but to improve upon it in some way, that the supplies of each state may be directed, like little Rivulets, into one common channel for the support of the army at large. I am with great respect Your Excellency’s Most obedient Humble Servant.
          
            Nath. Greene Q.M.G.
          
        